DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 10-12, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Koppens et al., WO 2014/087277 A1 (hereafter Koppens).
Regarding claim 1, Koppens teaches an apparatus for generating signals for speakers for spatial rendering through a panning operation (see Koppens, abstract).  Herein, Koppens teaches “a sound signal processor comprising: a memory storing instructions; and a processor configured to implement the stored instructions to execute a plurality of tasks” (see Koppens, p. 29, last full paragraph – p. 30).  Next, Koppens teaches receiving a data stream comprising multiple audio objects and position data from a remote source, where the remote position data defines a recommended rendering position for each of the audio objects (see Koppens, p. 15, last paragraph – p. 16, first full paragraph, p. 16, third and fourth full paragraphs, and figure 6, units 601 and 603).  Koppens further teaches that a user can modify the position data with manual user input (see Koppens, p. 16, last two lines – p. 17, first full paragraph, and figure 6, unit 603).  Then, Koppens teaches a rendering unit that selects a pair of speakers closest to the desired rendering position of the audio object (see Koppens, p. 18, third full paragraph – last paragraph, figure 6, units 601, 603, and 605, and figure 7).  The rendering unit uses a panning processor to calculate 
“A sound signal processor comprising: 
a memory storing instructions; and 
a processor configured to implement the stored instructions to execute a plurality of tasks, including:” (see Koppens, p. 29, last full paragraph – p. 30);
 
“a receiving task configured to receive audio information;” (see Koppens, p. 15, last paragraph – p. 16, first full paragraph, p. 16, third and fourth full paragraphs, and figure 6, units 601 and 603);
 
“a sound source position setting task configured to set position information of a sound source based on the received audio information; and” (see Koppens, p. 16, last two lines – p. 17, first full paragraph, and figure 6, unit 603); and 

“a sound image localization processing task configured to calculate an output level of a sound signal of the sound source for a plurality of speakers to thereby perform sound image localization processing of the sound source to localize a sound image of the sound source in a sound image localization position based on the set position information.” (see Koppens, p. 18, third full paragraph – last paragraph, p. 19, first – fourth paragraphs, figure 6, units 601, 603, 605, and 611, and figure 7).

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Koppens teaches the “sound signal processor according to claim 1, wherein the sound source position setting task sets the position information of the sound source based on three-dimensional coordinates” (see Koppens, p. 6, third and fourth paragraphs).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  Koppens teaches the “sound signal processor according to claim 1, wherein the audio information includes information related to a sound strength; and wherein the sound source position setting task sets the position information of the sound source based on the information related to the sound strength” because Koppens teaches that the source position includes distance (see Koppens, p. 9, fourth paragraph).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  Koppens teaches the “sound signal processor according to claim 1, wherein the received audio information includes audio information of a plurality of sound sources;” (see Koppens, p. 2, third paragraph – p. 3, first paragraph, 
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  Koppens teaches the “sound signal processor according to claim 1, wherein the plurality of tasks executed by the processor further include another receiving task configured to receive the sound signal of the sound source; wherein the receiving task receives the audio information through a first communication portion; and wherein the another receiving task receives the sound signal of the sound source through a second communication portion which is different from the first communication portion” because Koppens teaches that the audio data is received from well-known internal or external sources and the audio information is received locally as modified by a user, such that the audio data is received in a second communication that is not the first communication portion (i.e., audio data is not manually modified by the user) (see Koppens, p. 15, last paragraph – p. 16, first full paragraph, p. 16 last two lines – p. 17, first full paragraph, and figure 6, unit 603).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  Koppens teaches a “sound signal processing method comprising: receiving audio information;” (see Koppens, p. 15, last paragraph – p. 16, first full paragraph, p. 16, third and fourth full paragraphs, and figure 6, units 601 and 603), “setting position information of a sound source based on the received audio information;” (see Koppens, p. 16, last two lines – p. 17, first full paragraph, and figure 6, unit 603), “and calculating an output level of a sound signal of the sound source for a plurality of speakers to thereby perform sound 
Regarding claim 11, see the preceding rejection with respect to claim 10 above.  Koppens teaches the “sound signal processing method according to claim 10, wherein the position information of the sound source is set based on three-dimensional coordinates” (see Koppens, p. 6, third and fourth paragraphs).
Regarding claim 12, see the preceding rejection with respect to claim 10 above.  Koppens teaches the “sound signal processing method according to claim 10, wherein the audio information includes information related to a sound strength; and wherein the position information of the sound source is set based on the information related to the sound strength” because Koppens teaches that the source position includes distance (see Koppens, p. 9, fourth paragraph).
Regarding claim 15, see the preceding rejection with respect to claim 10 above.  Koppens teaches the “sound signal processing method according to claim 10, wherein the received audio information includes audio information of a plurality of sound sources;” (see Koppens, p. 2, third paragraph – p. 3, first paragraph, where audio objects are received in a SOAC approach),  “and wherein a different sound signal is received for each sound source of the plurality of sound sources, and the sound image localization processing is performed by using the different sound signals to localize sound images of the plurality of sound sources in different sound image localization positions.” (see Koppens, p. 2, third paragraph and p. 16, second full paragraph – p. 17, first full paragraph, and figure 6, unit 603, where Koppens teaches that each audio object is received with position data, the position data is manipulated by a user, and the audio renderer localizes each audio object).
claim 16, see the preceding rejection with respect to claim 10 above.  Koppens teaches the “sound signal processing method according to claim 10, further comprising: receiving the sound signal of the sound source, wherein the audio information is received through a first communication portion, and the sound signal of the sound source is received through a second communication portion which is different from the first communication portion” because Koppens teaches that the audio data is received from well-known internal or external sources and the audio information is received locally as modified by a user, such that the audio data is received in a second communication that is not the first communication portion (i.e., audio data is not manually modified by the user) (see Koppens, p. 15, last paragraph – p. 16, first full paragraph, p. 16 last two lines – p. 17, first full paragraph, and figure 6, unit 603).
Regarding claim 19, see the preceding rejection with respect to claim 1 above.  Koppens teaches an “apparatus, comprising: an interface configured to receive and to output audio information;” (see Koppens, p. 15, last paragraph – p. 16, first full paragraph, p. 16, third – p. 17, third full paragraph, and figure 6, units 601, 603, 605, 607, and 609); “one or more digital signal processors configured to receive the audio information from the interface and to: set position information of a sound source based on the received audio information;” (see Koppens, p. 16, last two lines – p. 17, first full paragraph, p. 29, last full paragraph – p. 30, and figure 6, unit 603); “and calculate an output level of a sound signal of the sound source for a plurality of speakers to thereby perform sound image localization processing of the sound source to localize a sound image of the sound source in a sound image localization position based on the set position information.” (see Koppens, p. 18, third full paragraph – last paragraph, p. 19, first – fourth paragraphs, figure 6, units 601, 603, 605, and 611, and figure 7).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koppens as applied to claims 1 and 10 above, and further in view of well-known prior art.
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  Koppens teaches the sound signal processor according to claim 1, but does not appear to teach the features where the “sound source position setting task sets the position information of the sound source based on an order in which the audio information is received”.
The Office takes Official Notice that it is well-known to one of ordinary skill in the art at the time of the effective filing date that conventional digital formats, such as stereo audio and multi-channel audio are multiplexed in order of the output channels.  The well-known audio formats are transmitted in an interleaved manner, such as Left channel, Right channel, Left channel, Right channel, etc.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Koppens with the well-known prior art for the purpose of supporting familiar, well-known audio formats.  Therefore, the combination makes obvious the “sound signal processor according to claim 1, wherein the sound source position setting task sets the position information of the sound source based on an order in which the audio information is received” (i.e., by receiving well-known multiplexed audio formats).
Regarding claim 13, see the preceding rejection with respect to claims 4 and 10 above.  Koppens teaches the sound signal processor according to claim 1, and as shown above the combination makes obvious the “sound signal processing method according to claim 10, wherein the position information of the sound source is set based on an order in which the audio information is received” (i.e., by receiving well-known multiplexed audio formats).

Claims 5, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koppens as applied to claims 1 and 10 above, and further in view of Trivi et al., US 2006/0133628 A1 (hereafter Trivi).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  Koppens teaches the sound signal processor according to claim 1, but does not appear to teach the features of the track information.
Trivi teaches a system and method for forming and rendering 3D MIDI messages (see Trivi, abstract).  In particular, Trivi teaches a user interface display for a MIDI file that has up to 16 different tracks corresponding to different instruments (see Trivi, ¶ 0007 and 0260-0267 and figure 9, units 213, 215, 217, and 219).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Koppens with the teachings of Trivi to allow a user to manipulate MIDI generated audio streams in a similar manner as other 3D audio data and expect similar results (see Koppens, p. 3 in view of Trivi, ¶ 0011).  Therefore the combination of Koppens and Trivi makes obvious the “sound signal processor according to claim 1, wherein the audio information includes track information of the sound source; and wherein the sound source position setting task sets the position information of the sound source based on the track information” (see Trivi, ¶ 0007 and 0260-0267 and figure 9, units 209a-209g, 213, 215, 217, and 219).  
Regarding claim 9, see the preceding rejection with respect to claims 1 and 5 above.  The combination makes obvious the “sound signal processor according to claim 1, wherein the audio information includes pitch information.” (see Trivi, ¶ 0007, where the pitch is the ‘key number’).
Regarding claim 14, see the preceding rejection with respect to claims 5 and 10 above.  The combination makes obvious the “sound signal processing method according to claim 10, wherein the audio information includes track information of the sound source; and wherein the position information of the sound source is set based on the track information” (see Trivi, ¶ 0007 and 0260-0267 and figure 9, units 209a-209g, 213, 215, 217, and 219).
Regarding claim 18, see the preceding rejection with respect to claims 5 and 10 above.  The combination makes obvious the “sound signal processing method according to claim 10, wherein the audio information includes pitch information” (see Trivi, ¶ 0007, where the pitch is the ‘key number’).

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653